Citation Nr: 1520919	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-23 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to March 1974.  He died in July 2010.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appellant testified before the Board in July 2014.  A transcript of that hearing has been associated with the claims folder.  

The Board has reviewed the record maintained in the Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran died in July 2010.

2.  The Appellant was married to the Veteran at the time of his death.

3.  At the time of his death, the Veteran was not service-connected for any disability.
4.  The competent evidence of record does not relate the cause of the Veteran's death to a service-connected disability.


CONCLUSIONS OF LAW

1. Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2014).

2. The criteria for entitlement to dependency and indemnity compensation (DIC) benefits have not been met. 38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and assistance

Upon receipt of a complete or substantially complete application for benefits, and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant as to any information and evidence that the claimant is to provide to VA and any information and evidence that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice should also address the rating criteria and effective-date elements relating to the claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for dependency and indemnity compensation benefits, § 5103(a) notice must include (1) a statement of any condition for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

By letters of March 2011 and July 2011, the RO notified the Appellant as to the evidence needed to prove that the Veteran died as a result of a service-connected injury.  The Appellant was also notified that VA would be responsible for obtaining relevant records from any federal agency, such as the military, VA medical centers and the Social Security Administration, as well as records from state or local governments, private doctors and hospitals, or former employers.

VA's duty to assist under the VCAA includes helping a claimant to obtain service treatment records and other pertinent records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In the instant case, the Board finds reasonable efforts have been made to assist the Appellant in obtaining evidence necessary to substantiate the claim.  The evidence of record includes statements of the Appellant, private medical records, service treatment records, and VA medical records.

As noted above, the Appellant also was afforded a hearing before the undersigned VLJ during which the Appellant presented oral argument in support of her cause-of-death claim.  A VLJ who chairs a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (citing 38 C.F.R. § 3.103(c)(2)).  At the July 2014 hearing, the VLJ noted that the basis of the prior determination and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked.  The hearing focused on the elements necessary to substantiate the claim for DIC benefits and service connection for cause of death, and the Appellant demonstrated through her testimony that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  The Appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014) or identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

For claims involving dependency and indemnity compensation or service connection for the cause of a veteran's death, VA's duty to assist may include obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(a) (West 2014).  The record contains private medical opinions as to the cause of the Veteran's death.  Under the circumstances, the Board sees no reasonable possibility that ordering a VA medical opinion as to the cause of the Veteran's death would aid in substantiating the Appellant's claims.  See Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008) (citing 38 U.S.C.A. § 5103A(a)(2)).

The above actions satisfy VA's duty to assist, and the Board can adjudicate the claim based on the current record.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Having reviewed all the evidence, the Board must provide sufficient reasons and bases to support a decision.  A detailed discussion of all the evidence submitted by a claimant or on the claimant's behalf is not required.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007). The analysis in this decision focuses on what the most salient and relevant evidence shows or fails to show.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

Analysis

The Appellant asserts that the Veteran's cause of death is related to his active military service, specifically his alleged exposure to herbicides while stationed at the Ubon Royal Thai Air Force Base in Thailand.  See September 2011 notice of disagreement; November 2011 statement in support of claim; July 2014 hearing transcript.

VA benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  See 38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2014.  A "surviving spouse" is generally defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of the marriage to the date of the veteran's death and has not remarried.  See 38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50 (2014).

Service connection for the cause of a veteran's death is established by evidence that the principal or contributory cause of death was a disability incurred in, or aggravated by, active service.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2014).  As the principal cause of death, a service-connected disability must have been one of the immediate or underlying causes of death or be etiologically related to the cause of death.  See 38 C.F.R. § 3.312(b) (2014).  As the contributory cause of death, a service-connected disability must have contributed substantially or materially to cause death.  See 38 C.F.R. § 3.312(c)(1) (2014).

Under the law, a veteran who was exposed to an herbicide agent (including Agent Orange) during active service and who contracted an enumerated disability to a degree of 10 percent or more at any time after service is entitled to service connection, even if there is no record of that disability during service.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2014).  The fact that a diagnosed condition is not on the list of enumerated disabilities for which that presumption of service connection applies does not preclude a veteran from establishing direct service connection with proof of actual or direct causation.  See Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(a) (2014).
VA administers the law under a broad interpretation, consistent with the facts shown in every case.  Any reasonable doubt regarding service origin, the degree of disability, or any other element will be resolved in favor of the claimant.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

The Veteran was not service-connected for a disability at the time of his death.  The Veteran's certificate of death states that the Veteran died in July 2010 at a hospital in Georgia.  The immediate cause of death is stated as "cardiogenic shock due to, or as a consequence of acute respiratory failure due to, or as a consequence of, non-ST elevation myocardiac infarction due to, or as a consequence of, atrial fibrillation." The death certificate also lists "Hx of severe ischemic cardiomyopathy 10% EF" as a "significant condition contributing to death but not resulting in the underlying cause of death."  No autopsy was performed.

A hospital discharge summary of July 2010 states: "The patient was a 59-year-old man with a long-standing history of severe congestive heart failure with ischemic cardiomyopathy secondary to coronary artery disease.  He was admitted to the hospital in cardiogenic shock following what was felt to be decompensated heart failure, atrial fibrillation with rapid rate and recent myocardial infarction.  The cause of death is listed as cardiogenic shock.  This was precipitated by additional cause of death diagnosis.  Causes of death diagnosis: 1) severe ischemic cardiomyopathy; 2) congestive heart failure; 3) acute non-ST segment elevation myocardial infarction; 4) atrial fibrillation with rapid ventricular response; 5) acute respiratory failure; 6) severe aortic stenosis."

Furthermore, a July 2014 letter of a private physician states, "Based on my review of the service medical records [the Veteran's] ischemic heart disease is as likely as not due to his exposure to Agent Orange.  [The Veteran's] ischemic heart disease as likely as not began while on active duty and resulted in his death.  I base this opinion on review of his in-service medical records and post service medical history.  Agent Orange has been linked to heart disease and as likely as not caused [the Veteran's] ischemic heart disease."

As noted above, certain diseases will be presumed to have resulted from herbicide exposure if the veteran was exposed to herbicides.  See 38 C.F.R. §§ 3.307(a), 3.309(e) (2014).  The medical evidence shows that the Veteran died partly as a consequence of ischemic heart disease and myocardiac infarction.  "Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction)" is one of the chronic diseases listed in 38 C.F.R. § 3.309(e) (2014).

VA has accepted a Department of Defense finding that "tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand" and that, "other than the 1964 tests on the Pranburi Military Reservation, there are no records of tactical herbicide storage or use in Thailand."  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) ("M21-1MR").

Exposure to non-tactical (commercial) herbicide exposure may be conceded for veterans whose duties placed them on or near the perimeters of certain Thai military bases.  No specific dates have been provided for the use of herbicides near the perimeters.  VA has determined that veterans who served in the U.S. Air Force in Thailand during the Vietnam Era and performed duties that placed them on or near the perimeters of their base, such as that of a security police officer, security patrol dog handler, or member of a security police squadron, had a greater likelihood of exposure to commercial pesticides, including herbicides.  Id.

In general, if the evidence does not establish that a veteran's duties placed him or her on or near the perimeters of the base, the RO is to provide the veteran with information regarding herbicide use in Thailand and give the veteran an opportunity to furnish additional information regarding exposure.  In November 2012, the Appellant was provided with a copy of the M21-1MR memorandum relating to herbicide use in Thailand during the Vietnam Era.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).

The evidence of record does not show that the Veteran's duties placed him on or near the perimeters of his base.  VA has verified that the Veteran was stationed at the Ubon Air Force Base in Thailand.  See September 2012 deferred rating decision.  He was an aircraft maintenance specialist.  See Form DD 214, Certificate of Release or Discharge from Active Duty.  A personnel record describes the Veteran's aircraft maintenance duties at Ubon Airfield in Thailand, from December 1971 to June 1972, as: "performs major maintenance on F-4 aircraft; removes, replaces and performs operational checks on all major aircraft components; specializes in major flight control problems and crash recovery; coordinates with crew chief and assisting specialist to accomplish assigned tasks; maintains all aircraft forms and records required to perform scheduled maintenance."

The Veteran was not a security policeman, security patrol dog handler, or member of the security police squadron during the course of his daily work duties.  Therefore herbicide exposure cannot be conceded on the basis of the Veteran's assignment to Ubon Royal Thai Air Force Base.  See M21-1 MR IV.ii.2.C.10.q; see also New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea, VA Compensation & Pension Service Bulletin 3 (May 2010).  Under these circumstances, exposure to herbicides cannot be presumed and must be proven.

Upon review of the entire record, the Board does not find sufficient information to verify herbicide exposure or to request that the U.S. Army and Joint Services Records Research Center (JSRRC) research alleged exposure.  See M21-1 MR.  A July 2014 private medical opinion asserts, on the basis of a review of the Veteran's "in-service medical records and post service medical history," that the Veteran was exposed to Agent Orange during service.  The documents cited as the basis for the physician's opinion do not mention Agent Orange or otherwise document herbicide exposure.  Accordingly, the Board must accord little probative value to the private medical evidence finding Agent Orange exposure.  Moreover, as noted above, the Department of Defense has determined that tactical herbicides such as Agent Orange were not used or stored in Thailand, other than in the 1964 tests on the Pranburi Military Reservation.  See M21-1MR.

The Appellant has indicated through her representative that the Veteran was "a pretty active guy, so he wouldn't have been pretty much limited to just the airfield probably, just his physical training around the base and just go probably to all the areas where he could possibly have been exposed to this."  He was "nosey."  See July 2014 hearing transcript.  The Board does not find the Appellant's speculation as to the Veteran's possible habits and activities to be sufficient to establish that his official duties caused him to frequently be at or near the perimeter of the base in Thailand.  Upon the record before it, the Board also finds no reasonable likelihood that any research requested of JSRRC would corroborate the contention that exposure occurred through a possible physical training routine or similar activities of the Veteran at the perimeter of the base.

To the extent that the Appellant asserts that the Veteran's ischemic heart disease is related to his military service, the Board finds that the Appellant's lay statements concerning the etiology of the Veteran's ischemic heart disease are not competent and cannot establish service connection.  Laypersons are competent to testify as to observable symptoms of disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Lay witnesses may also in some circumstances testify competently as to a diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In the case at hand, the Appellant's statements as to the cause of the Veteran ischemic heart disease relate to an internal, not directly observable disease.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d at 1376; Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

The medical evidence shows that the Veteran died of ischemic heart disease.  See July 2014 private medical record.  The fatal disease was not service-connected at the time of the Veteran's death, and the Veteran did not submit a claim for benefits involving this disorder.  The preponderance of the competent evidence does not link the Veteran's death with his military service or an incident in service.  Despite the Appellant's statements to the contrary, there is no competent evidence to establish that her husband's death was due to a disease or injury incurred in service or was caused by exposure to herbicides.

Service connection for the cause of the Veteran's death, as well as entitlement to dependency and indemnity compensation benefits pursuant to 38 U.S.C.A. § 1318 (2014), are not warranted in this case.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


